Title: To James Madison from David Airth, 1 January 1805 (Abstract)
From: Airth, David
To: Madison, James


1 January 1805, Gothenburg. “I had the Honour of addressing you last on the 2nd. Janry last year transmitting an Account of the Shipping of the United States which had visited this Port the preceeding year and I make no doubt it has duly come to your hands. According to your general Instructions I have now the Honour to wait on you with a Statement of the shipping for last Season [not found] which falls much short of the foregoing Year, chiefly occasioned I suppose by the present exorbitant high price of Iron, The Trade will no doubt revive the ensuing Season as the prices of the abovementioned Article are expected to decline considerably.
“Mr. Gardiner is not yet returned to this Country but during his Absence you may please be assured that during the time of my Vice-Consulage, the Interest of the United States and their Subjects shall be equally well attended to as if he was personally present.”
